 



Exhibit 10.1



 

 



 



CONVERTIBLE NOTE PURCHASE AGREEMENT

 

This Convertible Note Purchase Agreement (this “Agreement”), is entered into on
October 21, 2013, between Global Eagle Entertainment Inc., a Delaware
corporation (the “Company”), and PAR Investment Partners, L.P., a Delaware
limited partnership (the “Purchaser”).

 

WHEREAS, on the date hereof, the Company is consummating the acquisition of one
or more businesses (the “Acquisition”);

 

WHEREAS, the Purchaser is a stockholder of the Company; and

 

WHEREAS, in order to provide financing for the Acquisition, the Company desires
to sell to the Purchaser, and the Purchaser desires to purchase from the
Company, a promissory note which is convertible into shares of the Company’s
non-voting common stock, par value $0.0001 per share (“Non-Voting Common
Stock”), in the form attached hereto as Exhibit A (the “Note”), on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Purchase of Note.

 

(a) Purchase. Subject to the terms and conditions contained in this Agreement,
the Purchaser hereby agrees to purchase the Note from the Company at the Closing
(as defined herein) for a purchase price equal to $19,000,000 (the “Purchase
Price”).

 

(b) Commitment Fee. Upon the execution of this Agreement, the Company shall pay
to the Purchaser an aggregate of $950,000 in cash (the “Commitment Fee”).

 

2. Procedures.

 

(a) Closing. Subject to the terms and conditions contained in this Agreement,
the closing of the sale and purchase of the Note (the “Closing”) shall take
place on the date hereof immediately prior to the closing of the Acquisition.

 

(b) Payment of Purchase Price. At the Closing, the Purchaser shall pay to the
Company the Purchase Price for the Note in cash by wire transfer to an account
or accounts that have been designated by the Company in writing prior to the
date hereof.

 

(c) Note. At the Closing, the Company shall deliver to the Purchaser the Note,
duly executed by the Company.

 

(d) Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional actions as any party reasonably
may deem to be practical and necessary in order to consummate the purchase and
sale of the Note as contemplated by this Agreement.

 



 

 

 

(e) Legends. The Note shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

 

(f) Registration Rights. At the Closing, each of the Company, the Purchaser and
the holders of at least 51% of the “Registrable Securities” outstanding as of
the time of the Closing, including any Registrable Securities held by the
Purchaser (the “Requisite Holders”) shall enter into an amendment (the “RRA
Amendment”) to that certain Amended and Restated Registration Rights Agreement
dated as of January 31, 2013, by and among the Company, the Purchaser and the
Holders identified therein (the “Registration Rights Agreement”), which RRA
Amendment shall be in the form attached hereto as Exhibit B. The term
“Registrable Securities” as used in this subsection (f) shall have the meaning
given to such term in the Registration Rights Agreement.

 

3. Representations and Warranties of the Purchaser.  The Purchaser represents
and warrants to the Company as follows:

 

(a) Organization and Good Standing. The Purchaser is a limited partnership duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.

 

(b) Power and Authority; Enforceability. This Agreement constitutes the legal,
valid, and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms. The Purchaser has full entity power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The Purchaser has taken all actions necessary to authorize the
execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by the Purchaser.

 

(c) Investment Representations.

 

(i) The Purchaser is an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).

 

(ii) The Purchaser has received, has thoroughly read, is familiar with and
understands the contents of this Agreement.

 

(iii) The Purchaser hereby acknowledges that an investment in the Note involves
certain significant risks. The Purchaser acknowledges that there is a
substantial risk that it will lose all or a portion of its investment and that
it is financially capable of bearing the risk of such investment for an
indefinite period of time. The Purchaser has no need for liquidity in its
investment in the Note for the foreseeable future and is able to bear the risk
of that investment for an indefinite period. The Purchaser’s present financial
condition is such that the Purchaser is under no present or contemplated future
need to dispose of any portion of the Note purchased hereby to satisfy any
existing or contemplated undertaking, need or indebtedness. The Purchaser’s
overall commitment to investments which are not readily marketable is not
disproportionate to its net worth and the investment in the Company will not
cause such overall commitment to become excessive.

 



- 2 -

 

 

(iv) The Purchaser acknowledges that the Note has not been registered under the
Securities Act, or any state securities act, and is being sold on the basis of
exemptions from registration under the Securities Act and applicable state
securities acts. Reliance on such exemptions, where applicable, is predicated in
part on the accuracy of the Purchaser’s representations and warranties set forth
herein. The Purchaser acknowledges and hereby agrees that the Note will not be
transferable under any circumstances unless the Note is registered in accordance
with federal and state securities laws or the Purchaser finds and complies with
an available exemption under such laws. Accordingly, the Purchaser hereby
acknowledges that there can be no assurance that it will be able to liquidate
its investment in the Company.

 

(v) There are substantial risk factors pertaining to an investment in the
Company. The Purchaser acknowledges that it has read the information set forth
above regarding certain of such risks and is familiar with the nature and scope
of all such risks, including, without limitation, risks arising from the fact
that the Company is an entity with limited operating history and financial
resources; and the Purchaser is fully able to bear the economic risks of such
investment for an indefinite period, and can afford a complete loss thereof.

 

(vi) The Purchaser has been given the opportunity to (i) ask questions of and
receive answers from the Company and its designated representatives concerning
the terms and conditions of the purchase of the Note, the Company and the
business and financial condition of the Company and (ii) obtain any additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to assist the Purchaser in evaluating the
advisability of the purchase of the Note and an investment in the Company. The
Purchaser further represents and warrants that, prior to signing this Agreement,
it has asked such questions, received such answers and obtained such information
as it has deemed necessary or advisable to evaluate the merits and risks of the
purchase of the Note and an investment in the Company. The Purchaser is not
relying on any oral representation made by any person as to the Company or its
operations, financial condition or prospects.

 

(vii) The Purchaser understands that no federal, state or other governmental
authority has made any recommendation, findings or determination relating to the
merits of an investment in the Company.

 

(viii) The Purchaser acknowledges that neither the Company, nor any of its
officers, directors, employees, agents or affiliates has made any representation
or warranty, express or implied, regarding the Company, the Note or otherwise,
other than the representations and warranties set forth herein.

 



- 3 -

 

 

(ix) The Purchaser acknowledges its obligations under the Securities Act, and
the rules and regulations promulgated thereunder, with respect to the treatment
of non-public information relating to the Company.

 

4. Representations and Warranties of the Company.  The Company represents and
warrants to the Purchaser as follows:

 

(a) Organization. The Company is a corporation duly organized and validly
existing under the laws of the State of Delaware.

 

(b) Power and Authority; Enforceability. Each of this Agreement, the Note and
the RRA Amendment (collectively, the “Transaction Documents”) constitutes the
legal, valid, and binding obligation of the Company, enforceable against the
Company in accordance with its terms. The Company has full power and authority
to execute and deliver each of the Transaction Documents and to perform its
obligations hereunder and thereunder (including, without limitation, the
issuance of the shares of Non-Voting Common Stock upon the conversion of the
Note in accordance with its terms, and the issuance of the shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”) upon
the conversion of such shares of Non-Voting Common Stock in accordance with the
terms of the Company’s Second Amended and Restated Certificate of Incorporation
(collectively, the “Conversion Securities”)). The Company has taken all actions
necessary to authorize the execution and delivery of each of the Transaction
Documents, the performance of its obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Conversion Securities in accordance with
the terms of the Note or the Company’s Second Amended and Restated Certificate
of Incorporation, as applicable), including the authorization and approval of
each of the foregoing by a special committee of the Company’s Board of Directors
(the “Special Committee”) that was duly appointed by the Board of Directors and
charged with, among other things, reviewing and approving the terms and
conditions of each of the Transaction Documents and the transactions
contemplated hereby and thereby. Each of the Transaction Documents has been duly
authorized, executed, and delivered by the Company.

 

(c) No Violation; Necessary Approvals. Neither the execution and delivery of any
Transaction Document by the Company, nor the consummation or performance by the
Company of any of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Conversion Securities in accordance with
the terms of the Note or the Company’s Second Amended and Restated Certificate
of Incorporation, as applicable) will: (i) with or without notice or lapse of
time, constitute, create or result in a breach or violation of, default under,
loss of benefit or right under, termination, cancellation, suspension or
modification of, or acceleration of performance of any obligation required under
any (A) law (statutory, common or otherwise), constitution, ordinance, rule,
regulation, executive order or other similar authority enacted, adopted,
promulgated or applied by any legislature, agency, bureau, branch, department,
division, commission, court, tribunal or other similar recognized organization
or body of any federal, state, county, municipal, local or foreign government or
other similar recognized organization or body exercising similar powers or
authority (collectively, “Law”), (B) order, ruling, decision, award, judgment,
injunction or other similar determination or finding by, before or under the
supervision of any governmental authority or arbitrator (collectively, “Order”),
(C) contract or agreement, (D) permit, license, certificate, waiver, filing,
notice or authorization (collectively, “Permit”) to which the Company is a party
or by which it is bound or any of its assets are subject or (E) any provision of
the Company’s organizational documents as in effect at the Closing, (ii) result
in the imposition of any lien, claim or encumbrance upon any assets owned by the
Company; (iii) require any consent, approval, notification, waiver, or other
similar action under any contract or agreement or organizational document to
which the Company is a party or by which it is bound, (iv) require any Permit
under any Law or Order other than (A) required filings, if any, with the United
States Securities and Exchange Commission (“SEC”) and (B) notifications or other
filings with state or federal regulatory agencies after the Closing that are
necessary or convenient and do not require approval of the agency as a condition
to the validity of the transactions contemplated hereunder or (v) trigger any
rights of first refusal, preemptive or preferential purchase or similar rights
with respect to the Note or the Conversion Securities.

 



- 4 -

 

 

(d) Authorization of the Conversion Securities. The Non-Voting Common Stock
issuable upon conversion of the Note is duly authorized and when issued in
accordance with this Agreement and the Note, will be duly and validly issued,
fully paid and non-assessable and will be free and clear of all liens, claims or
encumbrances, other than (A) transfer restrictions hereunder, (B) transfer
restrictions under federal and state securities laws, and (C) liens, claims or
encumbrances imposed due to the actions of the Purchaser. The Common Stock
issuable upon conversion of such shares of Non-Voting Common Stock is duly
authorized and when issued in accordance with the Company’s Second Amended and
Restated Certificate of Incorporation, will be duly and validly issued, fully
paid and non-assessable and will be free and clear of all liens, claims or
encumbrances, other than (A) transfer restrictions hereunder, (B) transfer
restrictions under federal and state securities laws, and (C) liens, claims or
encumbrances imposed due to the actions of the Purchaser.

 

(e) SEC Filings; Financial Statements. The Company has filed with the SEC and
has heretofore made available to the Purchaser true and complete copies of all
forms, reports, schedules, statements and other documents required to be filed
by it and its subsidiaries under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (collectively, the “Company SEC Documents”). As of their
respective dates or, if amended, as of the date of the last such amendment, the
Company SEC Documents, including, without limitation, any financial statements
or schedules included therein, complied in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, and did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Each of the balance sheets (including the related notes) included in
the Company SEC Documents fairly presented in all material respects the
financial position of the Company and its subsidiaries as of the respective
dates thereof, and the other related financial statements (including the related
notes) included therein fairly presented in all material respects the results of
operations and cash flows of the Company and its subsidiaries for the respective
periods or as of the respective dates set forth therein. Each of the balance
sheets and statements of operations and cash flows (including the related notes)
included in the Company SEC Documents has been prepared in all material respects
in accordance with generally accepted accounting principles in the United
States, except as otherwise noted therein and subject, in the case of unaudited
interim financial statements, to normal year-end adjustments.

 



- 5 -

 

 

5. Closing Conditions. The obligation of the Purchaser to purchase the Note
under this Agreement shall be subject to the fulfillment, at or prior to the
Closing, of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Purchaser:

 

(a) The Company shall have issued and sold (for immediately available cash
proceeds) shares of its Common Stock to funds affiliated with Putnam Investments
(the “Putnam Sale”) resulting in the receipt by the Company of cash proceeds
therefrom in an aggregate amount equal to or greater than the sum of (i) the
Purchase Price hereunder plus (ii) the aggregate amount of interest that would
accrue on the aggregate Purchase Price at the Interest Rate (as defined in the
Note) over a period of sixty (60) days. For the avoidance of doubt, this
condition shall be satisfied if the Putnam Sale is consummated concurrently with
the Closing hereunder and the Acquisition.

 

(b) The Acquisition shall be consummated concurrently with the Closing.

 

(c) The Company shall have delivered the Note to the Purchaser.

 

(d) Each of the Company, the Purchaser and the Requisite Holders shall have duly
executed and delivered the RRA Amendment.

 

(e) The representations and warranties of the Company set forth in Section 4 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct as of the Closing with the same effect as though such
representations and warranties had been made on and as of such date (other than
any such representation or warranty that is made by its terms as of a specified
date, which shall be true and correct as of such specified date).

 

(f) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Note or the issuance of the Conversion Securities.

 

(g) Each of the Transaction Documents and each of the transactions contemplated
hereby and thereby shall have been duly authorized and approved by the Special
Committee, and the Company shall have delivered a certificate of an officer of
the Company certifying as to the resolutions duly adopted by the Special
Committee.

 

(h) The Company shall have paid the Commitment Fee to the Purchaser.

 

6. Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by mutual written consent of the Company and the Purchaser; or

 





- 6 -

 

 

(b) automatically if either the Putnam Sale or the Acquisition is not
consummated on the date of this Agreement.

 

In the event of any termination of this Agreement pursuant to this Section 6,
this Agreement shall forthwith become null and void and have no effect, without
any liability on the part of the Purchaser or the Company and their respective
directors, officers, employees, partners, managers, members, or stockholders and
all rights and obligations of each party shall cease; provided, however, that
nothing contained in this Section 6 shall relieve either party from liabilities
or damages arising out of any fraud or willful breach by such party of any of
its representations, warranties, covenants or agreements contained in this
Agreement.

 

7. General Provisions.

 

(a) Survival of Representations and Warranties.  All of the representations and
warranties contained herein shall survive the Closing.

 

(b) Entire Agreement.  The Transaction Documents, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced herein
or therein, constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(c) Successors.  All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors.

 

(d) Assignments. Except as otherwise provided herein, no party hereto may assign
either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written approval of the other party. Any purported assignment
in violation of this Section 7(d) shall be void and ineffectual and shall not
operate to transfer or assign any interest or title to the purported assignee.

 

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(g) Governing Law. This Agreement and any litigation between the parties
(whether grounded in contract, tort, statute, law or equity) related to this
Agreement shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of Delaware, without giving effect to its
choice of laws principles.





 



- 7 -

 

 

(h) Waiver of Jury Trial.  The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(i) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

(j) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(k) Expenses. The Company shall reimburse the Purchaser for the reasonable costs
and expenses incurred by the Purchaser in connection with the preparation,
execution and performance of the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
the reasonable fees and expenses of Goodwin Procter LLP, as counsel to the
Purchaser. The Company shall bear all of its own costs and expenses of any kind
or nature incurred by it in connection with the preparation, execution and
performance of the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.

 

(l) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign Law will be deemed also to refer to Law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 



- 8 -

 

 

(m) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(n) Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements (including, without limitation, legal
requirements that are applicable to Purchaser under Section 13(d) and Section 16
of the Exchange Act, and the rule and regulations promulgated thereunder) unless
and until the transactions contemplated by this Agreement are publicly
announced, the parties hereto shall keep confidential and shall not publicly
disclose the existence or terms of this Agreement.

 

[Signature page follows]

 

- 9 -

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

 



  COMPANY:         GLOBAL EAGLE ENTERTAINMENT INC.                   By:   /s/
Michael Pigott                             Name: Michael Pigott     Title:
Vice-President, Legal Affairs               PURCHASER:          PAR INVESTMENT
PARTNERS, L.P.   By: PAR Group, L.P., its general partner   By: PAR Capital
Management, Inc., its general partner                   By: /s/ Steven M. Smith
    Name: Steven M. Smith     Title: Chief Operating Officer and General Counsel



 

 

 

 

Exhibit A

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.

 

CONVERTIBLE UNSECURED PROMISSORY NOTE

 

$19,000,000   October 21, 2013     Westlake Village, California

 

For value received, Global Eagle Entertainment Inc., a Delaware corporation (the
“Company”), promises to pay to PAR Investment Partners, L.P. (the “Holder”), the
principal sum of Nineteen Million Dollars ($19,000,000). Interest shall accrue
from the date of this Note on the unpaid principal amount at a rate equal to
twelve percent (12%) per annum (the “Interest Rate). The Interest Rate shall be
computed on the basis of the actual number of days elapsed and a year of 365
days. Capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to such terms in the Convertible Note Purchase Agreement,
dated as of October 21, 2013 (the “Purchase Agreement”), by and between the
Company and the Holder. This Note is subject to the following terms and
conditions.

 

1. Maturity. The principal amount of this Note, together with any accrued but
unpaid interest thereon (the “Total Loan Obligation”), shall be due and payable
in full on the earlier of (i) December 20 and (ii) the occurrence of an Event of
Default (as defined below) (such date, the “Maturity Date”). If the Maturity
Date occurs and no Event of Default has occurred, then the Company shall, at its
election, on the Maturity Date, either (a) pay to the Holder cash in an
aggregate amount equal to the Total Loan Obligation as of such Maturity Date or
(b) issue to the Holder that number of fully paid and non-assessable shares of
Non-Voting Common Stock as is equal to the quotient obtained by dividing (x) the
Total Loan Obligation as of such Maturity Date by (y) a conversion price equal
to $8.5593 per share (the “Conversion Price”) (subject to adjustment in
accordance with Section 6 below), with any fractional shares paid in cash. If
the Maturity Date occurs and an Event of Default has occurred, then the Company
shall, at the Holder’s election (by notice delivered to the Company), on the
Maturity Date, either (a) pay to the Holder cash in an aggregate amount equal to
the Total Loan Obligation as of such Maturity Date or (b) issue to the Holder
that number of fully paid and non-assessable shares of Non-Voting Common Stock,
in an amount calculated in the manner described in the preceding sentence.

 

2. Prepayment. The Company shall have the right to prepay in cash all or any
portion of the Note prior to the Maturity Date without penalty or premium.

 

3. Transferability of Note. This Note may not be transferred or assigned in
whole or in part by the Holder without the prior written consent of the Company.

 

4. Events of Default. If there shall be an Event of Default, the entire unpaid
principal balance of this Note, together with any accrued but unpaid interest
thereon, shall become immediately due and payable regardless of any prior
forbearance and without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Company and the Holder may
exercise any and all rights and remedies available to the Holder under
applicable law, including, without limitation, the right to collect from the
Company all amounts due under this Note.

 



 

 

 

The occurrence of any one or more of the following events with respect to the
Company constitutes an “Event of Default” hereunder:

 

(a) Any representation, warranty or certification made by or on behalf of the
Company in the Purchase Agreement or this Note, or in any certificate, writing
or other document delivered pursuant hereto shall prove to have been incorrect
when made;

 

(b) The Company breaches any covenant or agreement in the Purchase Agreement or
this Note, and fails to cure such breach within twenty (20) days after receipt
of written notice thereof from the Holder;

 

(c) The Company fails to pay the principal of this Note or any accrued interest
thereon when due, whether at maturity or at a date fixed by acceleration or
otherwise, and fails to cure such breach within five (5) days after such payment
was due;

 

(d) The entry of any judgment or order against the Company that could reasonably
be expected to have a material adverse effect on the businesses or operations of
the Company, taken as a whole, which remains unsatisfied or undischarged and in
effect for thirty (30) days after such entry without a stay of enforcement or
execution;

 

(e) The Company shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself, (ii) make a general assignment for
the benefit of its creditors, (iii) be dissolved or liquidated, (iv) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, (v) become unable,
admit in writing its inability, or fail generally to pay its debts as they
become due, or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(f) Proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company, or an involuntary case or other proceedings seeking
liquidation, reorganization or other relief with respect to the Company or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within thirty (30) days of
commencement, or an order or decree approving or ordering any of the foregoing
shall be entered; or

 



 

 

 

(g) The Company shall default in the payment of any principal, interest or
premium, or any observance or performance of any covenants or agreements, with
respect to any indebtedness (excluding trade payables and other indebtedness
entered into in the ordinary course of business) in excess of $100,000 in the
aggregate for borrowed money or any obligation which is the substantive
equivalent thereof and such default shall continue for more than the period of
grace, if any, and if any such indebtedness or obligation shall be declared due
and payable prior to the stated maturity date thereof; or

 

(h) The Company shall assert in writing that any material provisions of this
Note are void or unenforceable.

 

5. Registration Rights. In the event that the Note converts into shares of
Non-Voting Common Stock, the Company shall, within thirty (30) days of the
effectiveness of such conversion, prepare and file either (a) a new registration
statement (a “New Resale Registration Statement”) or (b) a post-effective
amendment (a “Post-Effective Amendment”) to that certain registration statement
on Form S-3 of the Company (SEC File No. 333-188121) (the “Existing Resale
Registration Statement”), with the Securities and Exchange Commission, which in
either case, (i) provides for the resale of the Common Stock that may be issued
upon conversion of the Non-Voting Common Stock in accordance with the Securities
Act and (ii) is substantially similar to (to the extent applicable) and no less
favorable to the Purchaser than, the Existing Resale Registration Statement. The
Company shall use reasonable best efforts to cause the New Resale Registration
Statement or Post-Effective Amendment, as the case may be, to be declared
effective under the Securities Act as soon as possible after its filing, and in
any event within thirty (30) days after the filing thereof, and to keep such New
Resale Registration Statement or the Existing Resale Registration Statement (as
amended by the Post-Effective Amendment), as the case may be, effective under
the Securities Act at all times until the expiration of the Effectiveness Period
(as such term is defined in the Registration Rights Agreement).

 

6. Certain Adjustments. The provisions of this Section 6 shall apply to adjust
the Conversion Price as set forth in Section 1 above.

 

a. Stock Dividends, Subdivision, Combination or Reclassification of Non-Voting
Common Stock. If at any time from and after the date of the issuance of this
Note through the Maturity Date, the Company shall (i) pay a dividend on the
Non-Voting Common Stock in shares of its capital stock, (ii) combine its
outstanding shares of Non-Voting Common Stock into a smaller number of shares,
(iii) subdivide its outstanding shares of Non-Voting Common Stock as the case
may be, or (iv) issue by reclassification of its shares of Non-Voting Common
Stock any shares of capital stock of the Company, then, on the record date for
such dividend or the effective date of such subdivision or split-up, combination
or reclassification, as the case may be, the number and kind of shares to be
delivered upon conversion of this Note will be adjusted so that the Holder will
be entitled to receive the number and kind of shares of capital stock that
Holder would have owned or been entitled to receive upon or by reason of such
event had this Note been converted immediately prior thereto, and the Conversion
Price will be adjusted as provided below in paragraph (d).

 



 

 

 

b. Extraordinary Distributions. If at any time from and after the date of
issuance of this Note through the Maturity Date, the Company shall distribute to
all holders of Non-Voting Common Stock (including any such distribution made in
connection with a consolidation or merger in which the Company is the continuing
or surviving corporation and Non-Voting Common Stock is not changed or
exchanged) cash, evidences of indebtedness, securities or other assets
(excluding dividends payable in shares of capital stock for which adjustment is
made under paragraph (a) above), or rights, options or warrants to subscribe for
or purchase securities of the Company, then in each such case the number of
shares of Non-Voting Common Stock to be delivered to Holder upon conversion of
this Note shall be increased so that the Holder thereafter shall be entitled to
receive the number of shares of Non-Voting Common Stock determined by
multiplying the number of shares such Holder would have been entitled to receive
immediately before such record date by a fraction, the denominator of which
shall be the Conversion Price on such record date minus the then fair market
value (as reasonably determined by the Board of Directors of the Company in good
faith) of the portion of the cash, evidences of indebtedness, securities or
other assets so distributed or of such rights, options or warrants applicable to
one share of the Non-Voting Common Stock (provided that such denominator shall
in no event be less than $.01) and the numerator of which shall be the
Conversion Price.

 

c. Reorganization, etc. If at any time from and after the date of issuance of
this Note through the Maturity Date, any consolidation of the Company with or
merger of the Company with or into any other person (other than a merger or
consolidation in which the Company is the surviving or continuing corporation
and which does not result in any reclassification of, or change (other than a
change in par value or from par value to no par value or from no par value to
par value, or as a result of a subdivision or combination) in, outstanding
shares of Non-Voting Common Stock) or any sale, lease or other transfer of all
or substantially all of the assets of the Company to any other person (each, a
“Reorganization Event”), shall be effected in such a way that the holders of the
Non-Voting Common Stock shall be entitled to receive cash, stock, other
securities or assets (whether such cash, stock, other securities or assets are
issued or distributed by the Company or another person) with respect to or in
exchange for the Non-Voting Common Stock, then this Note shall automatically
become convertible only for the kind and amount of cash, stock, other securities
or assets receivable upon such Reorganization Event by a holder of the number of
shares of the Non-Voting Common Stock that such holder would have been entitled
to receive upon conversion of this Note had this Note been converted immediately
before such Reorganization Event, subject to adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
6. The Company shall not enter into any of the transactions referred to in this
paragraph (c) unless effective provision shall be made so as to give effect to
the provisions set forth in this paragraph (c).

 



 

 

 

d. Conversion Price Adjustment. Whenever the number of shares of Non-Voting
Common Stock issuable upon the conversion of the Note is adjusted as provided
pursuant to this Section 6, the Conversion Price shall be adjusted by
multiplying such Conversion Price immediately prior to such adjustment by a
fraction, of which the numerator shall be the number of shares of Non-Voting
Common Stock issuable upon the conversion of this Note immediately prior to such
adjustment, and of which the denominator shall be the number of shares of
Non-Voting Common Stock issuable upon the conversion of this Note immediately
thereafter; provided, however, that the Conversion Price shall in no event be
less than the par value of a share of such Non-Voting Common Stock.

 

e. Notice of Adjustment. Whenever the number of shares of Non-Voting Common
Stock issuable upon the conversion of this Note or the Conversion Price is
adjusted as herein provided, the Company shall promptly mail by first class
mail, postage prepaid, to the Holder, notice of such adjustment or adjustments
setting forth the number of shares of Non-Voting Common Stock issuable upon the
conversion of this Note and the Conversion Price after such adjustment, setting
forth a brief statement of the facts requiring such adjustment and setting forth
the computation by which such adjustment was made.

 

f. Limitation. Notwithstanding anything to the contrary contained herein, in no
event shall the aggregate number of shares of Non-Voting Common Stock that may
be issued upon conversion of the Note exceed 19.9% of either (a) the total
number of shares of Common Stock outstanding on the date of the Purchase
Agreement or (b) the total voting power of the Company’s securities outstanding
on the date of the Purchase Agreement that are entitled to vote on matters voted
on by holders of the Common Stock, unless and until the Company has obtained the
approval of its stockholders as required by the applicable rules of the NASDAQ
Stock Market for issuances of shares in excess of such amount.

 

7. Reservation and Listing of Shares. The Company shall reserve and keep
available solely for issuance upon (i) the conversion of the Total Loan
Obligation into shares of Non-Voting Common Stock and (ii) the conversion of
such shares of Non-Voting Common Stock into Common Stock, such number of shares
of Non-Voting Common Stock and Common Stock, as applicable, as will from time to
time be sufficient to permit the conversion of all of the outstanding Total Loan
Obligation, and, if applicable, shall take all action to increase the authorized
number of Non-Voting Common Stock and/or Common Stock, as applicable, if at any
time there shall be insufficient authorized but unissued shares of Non-Voting
Common Stock and/or Common Stock, as applicable, to permit such reservation or
permit the conversion of all of the outstanding Total Loan Obligation. The
Company shall take such actions as may be necessary to list for trading on the
NASDAQ Stock Market upon their issuance all shares of Common Stock issued upon
conversion of all Non-Voting Common Stock issued upon conversion of the Total
Loan Obligation.

 



 

 

 

8. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of law.

 

9. Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed effectively given upon personal
delivery, upon three (3) business days after deposit with the United States Post
Office, by registered or certified mail, return receipt requested, postage
prepaid, one (1) business day after deposit with a nationally recognized air
courier, upon receipt of confirmation with regard to delivery by facsimile or
upon twelve (12) hours after delivery by electronic mail and addressed: (i) if
to the Holder, to PAR Investment Partners, L.P., 1 International Place, Boston,
MA 02110, or at such other address, facsimile number or electronic mail address
as the Holder shall have furnished to the Company in writing, or (ii) if to the
Company, at its current address or at such other address, facsimile number or
electronic mail address as the Company shall have furnished to the Holder in
writing.

 

10. Amendments and Waivers. Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance with this Section 10 shall be binding upon the Holder and the
Company.

 

11. Stockholders, Officers and Directors Not Liable. In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.

 

12. Lost Documents. Upon receipt by the Company of evidence and indemnity
satisfactory to it of the loss, theft, destruction or mutilation of, and upon
surrender and cancellation of this Note, if mutilated, the Company will make and
deliver in lieu of this Note a new note of the same series and of like tenor and
unpaid principal amount and dated as of the date to which interest, if any, has
been paid on the unpaid principal amount of this Note.

 

13. Waiver. The Company hereby waives presentment, protest and notice of
dishonor.

 

14. Remedies. No remedy herein conferred upon the Holder is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every right or other remedy now or
hereafter existing at law or in equity or by statute or otherwise.

 

15. Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Note shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Note, or the validity or effectiveness of such provision in any other
jurisdiction.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Convertible Unsecured
Promissory Note as of the date first written above.

 



  GLOBAL EAGLE ENTERTAINMENT INC.                 By:  
                                        Name:     Title:

 



 

 

 

Exhibit B

 

RRA Amendment

 

[see attached]

 



 

